            Case 2:19-cv-00261-RFB-DJA Document 40 Filed 09/13/21 Page 1 of 3


 1   AARON D. FORD
       Attorney General
 2   Allison Herr (NV Bar No 5383)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., #3900
     Las Vegas, NV 89101
 5   (702) 486-3799 (phone)
     (702) 486-2377 (fax)
 6   AHerr@ag.nv.gov
     Attorneys for Respondents
 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10    CHARLES MCDONALD,
                                                         Case No. 2:19-cv-00261-RFB-DJA
11                                   Petitioner,
                                                           UNOPPOSED MOTION FOR EXTENSION
12    vs.                                                     OF TIME TO FILE ANSWER TO
                                                            AMENDED PETITION FOR WRIT OF
13    BRIAN WILLIAMS, et al.,                                       HABEAS CORPUS
                                                                      (ECF NO. 14)
14                                   Respondents.
                                                                        (FIFTH REQUEST)
15

16

17          Respondents move this Court for an eight-day enlargement of time from the current due date of

18   Monday, September 13, 2021, up to and including Tuesday, September 21, 2021, in which to file their

19   answer to Petitioner’s Amended Petition for Writ of Habeas Corpus. This motion is made pursuant to

20   Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based upon the attached affidavit

21   of counsel.

22          This is the fifth enlargement of time sought by Respondents and is brought in good faith and not

23   for the purpose of delay.

24          DATED September 13, 2021.

25                                                 AARON D. FORD
                                                   Attorney General
26
                                                   By: /s/ Allison Herr
27                                                     ALLISON HERR (Bar No. 5383)
                                                       Senior Deputy Attorney General
28



                                                    Page 1 of 3
            Case 2:19-cv-00261-RFB-DJA Document 40 Filed 09/13/21 Page 2 of 3


 1                                   DECLARATION OF ALLISON HERR
 2   STATE OF NEVADA )
                      ) ss:
 3   COUNTY OF CLARK )
 4          I, Allison Herr, being first duly sworn under oath, depose and state as follows:
 5          1.      I am an attorney licensed to practice law in all courts within the State of Nevada and am
 6   employed as a Senior Deputy Attorney General in the Office of the Nevada Attorney General. I have
 7   been assigned to represent Respondents in the case of Charles McDonald v. Brian Williams, 2:19-cv-
 8   00261-RFB-DJA, and as such, have personal knowledge of the matters contained herein.
 9          2.      An answer to the Amended Petition for Writ of Habeas Corpus (ECF No. 14) is currently
10   due on Monday, September 13, 2021, but I have been unable to timely complete the answer. I was
11   unexpectedly ill last week and under quarantine. While I was still able to make substantial progress on
12   the answer, I need to address one remaining claim, and am seeking a brief extension to allow my response
13   to be reviewed and approved by my superiors. This review process typically takes one week; thus, I am
14   seeking a brief eight-day extension to ensure this review is completed along with any necessary changes.
15          3.      I apologize for this unexpected delay. I have been working diligently to overcome a
16   backlog of cases, and this is one two remaining cases on that list. In the last two weeks I participated in
17   an oral argument before the Ninth Circuit in Patterson, 20-15635; completed a motion to dismiss in
18   Eagles, 3:20-cv-514, and participated in several state court matters. I had also anticipated that this answer
19   would be completed but illness prevented me from reaching that goal.
20          4.       I have discussed this matter with opposing counsel, and he does not object to my request
21   for an extension.
22          5.      This is the fifth request for an extension.
23          I declare under penalty of perjury that the foregoing is true and correct.
24          Executed on this 13th day of September 2021.
25     IT IS SO ORDERED:                                   /s/ Allison Herr
                                                           ALLISON HERR (NV Bar No. 5383)
26

27
     __________________________
28   RICHARD F. BOULWARE, II
     United States District Judge
     DATED this 13th day of September, 2021.
                                                     Page 2 of 3
            Case 2:19-cv-00261-RFB-DJA Document 40 Filed 09/13/21 Page 3 of 3


 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that I electronically filed the foregoing Unopposed Motion for Extension of Time
 3   to File Answer to Amended Petition for Writ of Habeas Corpus (ECF No. 14) (Fifth Request) with the
 4   Clerk of the Court by using the CM/ECF system on September 13, 2021.
 5          The following participants in this case are registered electronic filing system users and will be
 6   served electronically:
 7
            Ron Y. Sung
 8          Assistant Federal Public Defender
            411 E. Bonneville Ave., Suite 250
 9          Las Vegas, NV 89101
            Ron_sung@fd.org
10
                                                 /s/ C. Martinez
11                                               An employee of the Office of the Attorney General
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                   Page 3 of 3
